UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 JOHN SMITH,

                                   Plaintiff,

                       -against-                                       19-CV-3572-LTS

 EXECUTIVE OFFICE FOR UNITED STATES
 ATTORNEYS,

                                   Defendant.


                                                ORDER

                The Court has received a letter from Plaintiff, mailed on May 12, 2021, seeking

an extension of his May 31, 2021, deadline to file a response to Defendant’s renewed motion for

summary judgment (docket entry no. 51), to June 21, 2021.

                Plaintiff’s application is granted. Plaintiff is directed to file his response to

Defendant’s renewed motion for summary judgment by June 21, 2021. Defendant is directed to

file its reply, if any, by July 9, 2021.

                For the reasons stated in the Court’s sealed order dated January 8, 2020, the Court

will file a copy of Plaintiff’s letter, with Plaintiff’s name and address redacted, on the public

docket, and will file the original, unredacted letter under seal.

        SO ORDERED.

Dated: New York, New York
       May 25, 2021
                                                                 /s/ Laura Taylor Swain
                                                                LAURA TAYLOR SWAIN
                                                                Chief United States District Judge


Copy mailed to:
Plaintiff John Smith



SMITH - ORD RE MAY 12 2021 LTR.DOCX                 VERSION MAY 25, 2021                             1
